EXHIBIT 10.41



EXECUTIVE SEVERANCE PAY POLICY
(Effective December 14, 2015)
Policy


It is the policy of Wendy’s International, LLC (“Wendy’s”) to provide
post-termination compensation to certain executives whose employment has been
involuntarily terminated without Cause. References in this Policy to Wendy’s
also include Wendy’s successors or assigns (by operation of law or otherwise)
and Wendy’s parents, affiliates or subsidiaries.


Although this Policy reflects Wendy’s general intent, it does not constitute a
plan document or binding contract, and Wendy’s can vary from this Policy at any
time and for any reason. Any payments or benefits provided under this Policy are
paid in the sole discretion of Wendy’s. This Policy is subject to change at any
time.


Eligibility


This Policy applies to Wendy’s U.S. executives who, at the time of termination
hold the position of senior vice president or higher and who are not subject to
an agreement that otherwise provides for severance payments upon termination
(each, an “Executive” and, collectively, the “Executives”).


An Executive will be eligible for the payments and benefits under this Policy if
the Executive is involuntarily terminated without Cause, as defined in The
Wendy’s Company 2010 Omnibus Award Plan (as amended from time to time, the “2010
Plan”). Payment and benefits under this Policy are contingent upon the
Executive’s continued, active employment with Wendy’s (except to the extent that
the Executive is on approved leave of absence in accordance with Wendy’s
policies) until the date designated by Wendy’s (the “Termination Date”). If an
Executive is terminated for Cause before the Termination Date, the Executive
will not be entitled to payments or benefits under this Policy. The payment of
any severance and other benefits described herein is also contingent upon the
Executive’s execution and non-revocation of a Wendy’s form severance agreement,
which includes, among other things, a release of claims, non-competition and
non-solicitation provisions. Such documentation must be executed and returned on
a date specified by Wendy’s, which will be no later than 45 days after the
Termination Date.


An Executive’s employment will not be considered terminated for purposes of this
Policy if:


•
On or before the Termination Date, Wendy’s offers to place the Executive in a
comparable position, considering factors such as position title, base salary,
annual and long-term incentive compensation, requirements to relocate and scope
of responsibility. The determination of whether a position is comparable will be
at the Company’s sole discretion; or



•
On or before the Termination Date, the Executive is offered and accepts a
position with Wendy’s, regardless of whether the position is considered
comparable, as described above.



An Executive’s benefits and payments under this Policy will terminate effective
upon the Executive’s reemployment, in any capacity, by Wendy’s.


Payment upon Involuntary Termination without Cause


In the event an Executive is involuntarily terminated without Cause, the
Compensation Committee and Performance Compensation Subcommittee have approved
the following:



328924

--------------------------------------------------------------------------------



A.
Salary Continuation



Base salary, as of the Executive’s Termination Date, will be payable in biweekly
installments for a period of 18 months. However, if the involuntary termination
without Cause occurs within 12 months following a Change in Control, as defined
in the 2010 Plan, Salary Continuation will instead be calculated as the sum of
base salary and target annual cash incentive, as of the Executive’s Termination
Date, and that amount will be payable in biweekly installments for a period of
18 months.


B.
Annual Cash Incentive



An Annual Cash Incentive for the year of the Executive’s termination will be
paid on a pro rata basis, based on the number of months worked prior to the
Executive’s Termination Date (or such other pro ration methodology set forth in
the applicable incentive plan document). These payments will be calculated based
upon actual Company and Business Unit results for the entire performance period
and will be payable to terminated Executives at the same time that such payments
are made to active Executives, in each case subject to the terms and conditions
of the applicable plan.


C.
Long-Term Incentive



In the event of termination without Cause, an Executive will be entitled to the
following treatment of outstanding equity, unless the terms of the applicable
award agreement are more favorable.


•
Stock Options. Continued vesting of outstanding stock options during the Salary
Continuation period. Any unvested stock options remaining outstanding as of the
conclusion of the Salary Continuation period will be forfeited. Vested stock
options will be exercisable for one year following the conclusion of the Salary
Continuation period, or until the grant expiration date, whichever is first.



•
Restricted Stock and Restricted Stock Units. Accelerated vesting, as of the
Termination Date, of outstanding restricted stock and restricted stock units
that would have vested had the Executive continued in active employment through
the end of the Salary Continuation Period. All other unvested restricted stock
or restricted stock units will be forfeited.



•
Performance Units. Vesting of outstanding performance units on a pro rata basis,
based on the number of months worked prior to the Executive’s Termination Date.
Vesting will occur at the conclusion of the applicable performance period(s),
based on actual performance for the entire Performance Period(s).



However, if the involuntary termination without Cause occurs within 12 months
following a Change in Control, an Executive will instead be entitled to the
following treatment of outstanding equity, unless the terms of the applicable
award agreement are more favorable.


•
Stock Options. Accelerated, full vesting of outstanding stock options as of the
Termination Date. Vested stock options will be exercisable for one year
following the Termination Date, or until the grant expiration date, whichever is
first.



•
Restricted Stock and Restricted Stock Units. Accelerated, full vesting of
outstanding restricted stock and restricted stock units as of the Termination
Date.



•
Performance Units. For performance units granted prior to 2016, accelerated
vesting of outstanding performance units based on actual performance through the
Termination Date, if


2



--------------------------------------------------------------------------------



determinable; if undeterminable, accelerated, full vesting of all outstanding
performance units at target levels of performance. For performance units granted
in 2016 and thereafter, vesting will be as set forth in the applicable
performance unit award agreement.
    
Method and Timing of Payment


Except as otherwise stated herein, all Salary Continuation payments will
commence as soon as practical following the Executive’s Termination Date. All
payments will be subject to applicable tax withholding.


If any payments under this Policy are subject to 409A of the Internal Revenue
Code, then (i) each such payment will be treated as a separate payment for
purposes of section 409A, (ii) any such payments that would otherwise be paid in
the first six months following the termination of employment of a “specified
employee” will be delayed and paid in a lump sum upon the six month anniversary
of the termination of employment, with the remaining scheduled installments
commencing at that time, and (iii) if the date on which the release of claims is
signed could determine whether any payments subject to section 409A are paid in
one of two tax years, then such payments will be paid in the later tax year. A
“specified employee” is generally one of the 50 highest-paid officers of
Wendy’s, as determined in accordance with procedures adopted by Wendy’s.


Impact on Benefits


Executives whose employment has been terminated without Cause will continue to
receive health and welfare benefits as described below to the extent permitted
by applicable law and the relevant plan terms.


A. Health Coverage


Following the Termination Date, former Executives may continue to participate in
Wendy’s medical, prescription drug, vision and dental benefits under The Wendy’s
Company’s Health Plan at employee premium rates (and Wendy’s will contribute to
the employee’s Health Savings Account or credit the employee’s Health
Reimbursement Account, as applicable) until the earliest of: (i) the day on
which the final Salary Continuation payment is received; (ii) the day the
Executive becomes covered under any other group health plan; or (iii) the first
day the Executive is eligible to participate as an employee under another
employer’s health plan. If the Executive becomes eligible to participate as an
employee or enrolls under any other group health plan while receiving Salary
Continuation payments, the Executive must notify Wendy’s Benefits Department.


B. Medical Flexible Spending Accounts


The Executive may continue to participate in medical flexible spending accounts
until the earlier of (i) the last day on which the Executive receives a Salary
Continuation payment or (ii) December 31 on or after the Executive’s Termination
Date.


C. COBRA


When an Executive’s medical, dental, prescription, vision, Health Reimbursement
Account, and medical flexible spending account coverage end, the Executive may
become eligible for COBRA continuation coverage.


D. Other Benefits



3



--------------------------------------------------------------------------------



Eligibility for all other benefits will end upon the Executive’s Termination
Date. These benefits include, but are not limited to, short term disability
benefits, paid leave, worker’s compensation benefits (other than claims that
arose prior to the Termination Date), life insurance, dependent care flexible
spending account contributions and company or employee contributions to the
retirement plans.


E. Outplacement


Wendy’s in its sole discretion may provide career transition and job
outplacement services to Executives affected under this Policy. Specifics of the
package applicable to each affected Executive will be provided on or about the
Executive’s Termination Date.


General Provisions


Determinations with respect to payments and benefits provided under this Policy
to individuals designated as “executive officers” of The Wendy’s Company will be
made by the Compensation Committee or Performance Compensation Subcommittee of
the Board of Directors.


Payments and benefits provided under this Policy are subject to any “clawback”
or “forfeiture” policies maintained by Wendy’s from time to time, as well as any
“clawback” or “forfeiture” provisions to which Wendy’s and/or the Executives may
be subject under applicable laws, rules, regulations or stock exchange listing
standards.


In the event it is determined that an Executive is or will be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code, the total
payments made to the Executive pursuant to this Policy or otherwise made by
Wendy’s will be reduced to the maximum amount that could be paid to the
Executive without giving rise to any such excise tax, but only if the Executive
would receive a greater after-tax amount after reducing such payments. The
reduction of payments, if applicable, will first be made from cash payments in
reverse chronological order, then from the accelerated vesting of equity awards
in order of the highest ratio of “parachute payment” value to economic value,
and then from any remaining payments in reverse chronological order. All
determinations under this paragraph will be made by Wendy’s in its sole
discretion and will be final and binding on the Executive. 


Notwithstanding anything to the contrary set forth herein, upon a Change in
Control, this Policy will become a legally binding obligation of Wendy’s and,
for 12 months following the Change in Control, this Policy may not be amended in
any way that would have a material adverse effect on an Executive’s eligibility,
level of benefits, or other rights under the Policy.



4

